DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.

Response to Amendment
The amendment filed 10/06/2022 has been entered.
Claims 2 and 8 are cancelled. 
Claims 1, 9, 18-20 and 21 are amended.
Claims 1, 3-7 and 9-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Gruca (US 20130160553 A1) and Mosca (US 20110255375 A1).
Regarding claim 1, Sugiura[Abstract; Figs 5, 6, 14, 25-30; 0015-0017] teaches a first electroacoustic transducer comprising a first active element[# 11a];
a second electroacoustic transducer comprising a second active element[#1 1b];
an acoustic coupling layer[#14] arranged to acoustically couple, in use, the first active element and the second active element to a ..... transmission medium …..;and
the first active element spaced from the acoustic coupling layer by a first cavity[#SA] arranged between the first active element[#11la] and the acoustic coupling layer[#14], wherein the first cavity is in fluid communication with the ..... transmission medium ….. in use;[0015, 0143, 0309; Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication];
and the second active element spaced from the acoustic coupling layer by a second cavity[#SB] arranged between the second active element[#11b] and the acoustic coupling layer[#14], wherein the second cavity is distinct from the first cavity and the second cavity is in fluid communication with the ..... transmission medium….. in use [0015, 0143, 0309; Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication and both cavities are separate]
wherein, during use, the first cavity and the second cavity contains part of the ..... transmission medium…[Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication].
Sugiura does not explicitly teach the use of a liquid transmission medium, the acoustic coupling layer having a porous structure.
wherein fluid communication with the liquid transmission medium via the porous structure…
wherein the liquid transmission medium provides a fluid reservoir to the first cavity and the second cavity
Mosca teaches wherein the acoustic coupling layer comprises a porous structure [0009, 0041; Fig 4, 7; Disclosure of syntactic foam layer which is porous and a porous structure would be in communication with the medium around it; Claim 6].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Mosca in order to get preferred acoustic properties as well as being in communication with the medium around it.
Gruca [Figs 1,2, 5; 0022] teaches the use of a liquid as the transmission medium. [0022 has the entire transducer submerged in a liquid transmission medium]
It would have been obvious to one of ordinary skill in the art to have modified the transducer in Sugiura with the liquid transmission medium of Gruca to allow the use of the transducer in a liquid medium which combined with the porous structure of Mosca would result in fluid communication with the liquid medium of Gruca due to the fact that Sugiura has fluid communication and Mosca has a porous structure and fluid tends to fill and communicate with porous structures when in contact with it.
Regarding claim 18, Sugiura[Abstract; Figs 5, 6, 14, 25-30; 0015-0017] discloses one or more active elements[#lla, #11b, #11c];
an acoustic coupling layer[#14] arranged to acoustically couple, in use, at least some of the one or more active elements to a ..... transmission medium, wherein the acoustic coupling layer comprises an acoustic meta-material having pores, voids and/or spacings[0033, 0036, 0142, 0170];
at least one of the one or more active elements is spaced from the acoustic coupling layer by a cavity arranged between the at least some of the one or more active elements and the acoustic coupling layer[SA, SB, SC- cavity; and fluids in 0015, 0143, 0309], wherein the cavity is in fluid communication with the ..... transmission medium ….. in use [0015, 0143, 0309; Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication]
and an array housing arranged to house the one or more active elements and wherein the acoustic coupling layer is arranged to extend across at least a part of a surface of the array housing[Housing #13 surrounds elements with layer #14 across the top]
Sugiura does not explicitly teach the use of a liquid as the transmission medium.
Mosca teaches wherein the acoustic coupling layer comprises a porous structure [0009, 0041; Fig 4, 7; Disclosure of syntactic foam layer which is porous and a porous structure would be in communication with the medium around it; Claim 6].
Gruca [Figs 1,2, 5; 0022] teaches the use of a liquid as the transmission medium. [0022 has the entire transducer submerged in a liquid transmission medium]
It would have been obvious to one of ordinary skill in the art to have modified the transducer in Sugiura with the liquid transmission medium of Gruca to allow the use of the transducer in a liquid medium which combined with the porous structure of Mosca would result in fluid communication with the liquid medium of Gruca due to the fact that Sugiura has fluid communication and Mosca has a porous structure and fluid tends to fill and communicate with porous structures when in contact with it.
Regarding claim 20, Sugiura discloses one or more active elements[#1lla, #11b, #11c];
an acoustic coupling layer[#14] arranged to acoustically couple, in use, the one or more active elements to a ..... transmission medium, wherein the acoustic coupling layer comprises an acoustic meta-material having pores, voids and/or spacings[0033, 0036, 0142, 0170);
the one or more active elements spaced from the acoustic coupling layer by a cavity arranged between at least one of the one or more active elements and the acoustic coupling layer[SA, SB, SC- cavity; and fluids in 0015, 0143, 0309], wherein the cavity is in fluid communication with and contains part of the ... transmission medium in use [0015, 0143, 0309; Fig 7 has vent hole 71 and 0050-0052 discloses use of fluid communication]…
Sugiura does not explicitly teach the use of a liquid as the transmission medium.
Mosca teaches wherein the acoustic coupling layer comprises a porous structure [0009, 0041; Fig 4, 7; Disclosure of syntactic foam layer which is porous and a porous structure would be in communication with the medium around it; Claim 6].
Gruca [Figs 1,2, 5; 0022] teaches the use of a liquid as the transmission medium. [0022 has the entire transducer submerged in a liquid transmission medium]
It would have been obvious to one of ordinary skill in the art to have modified the transducer in Sugiura with the liquid transmission medium of Gruca to allow the use of the transducer in a liquid medium which combined with the porous structure of Mosca would result in fluid communication with the liquid medium of Gruca due to the fact that Sugiura has fluid communication and Mosca has a porous structure and fluid tends to fill and communicate with porous structures when in contact with it.
Regarding claim 3, Sugiura, as modified, teaches the acoustic coupling layer comprises an acoustic meta- material [0033, 0036, 0142, 0170].
Regarding claim 4, Sugiura does not explicitly teach an acoustic impedance of the acoustic coupling layer changes in a longitudinal direction away from the first cavity and/or the second cavity.
Mosca teaches an acoustic impedance of the acoustic coupling layer changes in a longitudinal direction away from the first cavity and/or the second cavity. [0015, 0037, 0039, 0050, 0052; thickness extends longitudinally away from cavity and thickness changes acoustic impedance]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the sound absorption in a longitudinal direction in Mosca in order to get preferred acoustic properties. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 5, Sugiura does not explicitly teach a thickness of the acoustic coupling layer corresponds to (2n+1) A/4 where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer.
Mosca teaches a thickness of the acoustic coupling layer corresponds to (2n+1) A/4 where A is the acoustic wavelength within the acoustic coupling layer, and n is either O or a positive integer. [0038 has thickness of 2 A or 3 A]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the thickness in Mosca in order to get preferred acoustic properties. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 6, Sugiura does not explicitly teach a thickness of the acoustic coupling layer corresponds to (2n+1) A/2 where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer.
Mosca teaches a thickness of the acoustic coupling layer corresponds to (2n+1) A/2 where A is the acoustic wavelength within the acoustic coupling layer, and n is either O or a positive integer. [0038 has thickness of 2 A or 3 A]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the thickness in Mosca in order to get preferred acoustic properties. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 7, Sugiura does not explicitly teach a thickness of the acoustic coupling layer corresponds to m A where A is the acoustic wavelength within the transmission medium and/or within the acoustic coupling layer and mis a positive real number greater than 0.9.
Mosca teaches a thickness of the acoustic coupling layer corresponds to mA where A is the acoustic wavelength within the transmission medium and/or within the acoustic coupling layer and m is a positive real number greater than 0.9 [0038 has thickness of 2 A or 3 A]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the thickness in Mosca in order to get preferred acoustic properties. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 9, Sugiura does not explicitly teach wherein a porosity of the porous structure is in a range from about 5% to about 90% by volume of the porous structure.
Mosca teaches wherein a porosity of the porous structure is in a range from about 5% to about 90% by volume of the porous structure the porous structure. [0009, 0041; Fig 4,7, Claim 6; Disclosure of syntactic foam layer which is porous and a porous structure would be in communication with the medium around it].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Moscain order to get preferred acoustic properties. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 10, Sugiura does not explicitly teach wherein the porosity increases in a direction moving away from the first cavity and/or the second cavity.
Mosca teaches wherein the porosity increases in a direction moving away from the first cavity and/or the second cavity. [Fig 0009, 0041; Fig 4, 7; Claim 6; Disclosure of syntactic foam layer].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Mosca in order to get preferred acoustic properties. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results
Regarding claim 11, Sugiura, as modified, teaches wherein the acoustic coupling layer comprises a plurality of acoustic coupling members[#14A, #14B, #14C in Fig 5].
Regarding claim 12, Sugiura does not explicitly teach the acoustic coupling members taper in the longitudinal direction.
Mosca teaches wherein the acoustic coupling members taper in the longitudinal direction. [Fig 4, 7; 0015; thickness extends longitudinally]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the sound absorption in a longitudinal direction in Mosca in order to get preferred acoustic properties. Additionally, it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 13, Sugiura, as modified, teaches wherein the acoustic coupling layer comprises an encapsulant. [0015, 0143, 0309]
Regarding claim 14, Sugiura, as modified, teaches an array housing arranged to house the first electroacoustic transducer and the second electroacoustic transducer and wherein the acoustic coupling layer is arranged to extend across at least a part of a surface of the array housing. [Housing #13 surrounds elements with layer #14 across the top]
Regarding claim 15, Sugiura, as modified, teaches wherein the acoustic coupling layer is arranged to contact at least the part of the surface of the housing. [Housing #13 surrounds elements with layer #14 across the top]
Regarding claim 16, Sugiura does not explicitly teach the first transducer and/or the second transducer is a Tonpilz transducer.
Mosca teaches teaches the first transducer and/or the second transducer is a Tonpilz transducer. [0021].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the Tonpilz transducer in Mosca in order to get preferred acoustic properties. Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 17, Sugiura, as modified, teaches wherein the encapsulant is an elastomeric material. [0036, 0173]. Claim Rejections - 35 USC § 103
Regarding claim 19, Sugiura does not explicitly teach teaches a porosity of the acoustic meta-material increases in a direction moving away from the cavity.
Mosca teaches teaches a porosity of the acoustic meta-material increases in a direction moving away from the cavity. [0009, 0041; Fig 4, 7, Claim 6; Disclosure of syntatic foam layer].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Mosca in order to get preferred acoustic properties. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 21, Sugiura does not explicitly teach wherein the acoustic meta-material comprises open pores.
Mosca teaches wherein the acoustic meta-material comprises open pores. [0009, 0041; Fig 4, 7, Claim 6; Disclosure of syntatic foam layer which is porous and a porous structure would be in communication with the medium around it].
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura with the porous structure in Mosca in order to get preferred acoustic properties. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 22, Sugiura does not explicitly teach wherein herein the electroacoustic transducer has a centre frequency from 1 kHz to 80 kHz in water.
Mosca teaches wherein herein the electroacoustic transducer has a centre frequency from 1 kHz to 80 kHz in water. [0006 has range of transducer]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic transducer’s coupling layer in Sugiura Tonpilz transducer in Mosca in order to get preferred acoustic range. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645